Filed 11/15/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 209







James Ray Coffman, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20110130







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Frank L. Racek, Judge.



AFFIRMED.



Per Curiam.



Kent M. Morrow, P.O. Box 2155, Bismarck, N.D. 58502-2155, for petitioner and appellant; submitted on brief.



Ryan J. Younggren (argued), Assistant State’s Attorney, P.O. Box 2806, Fargo, N.D. 58108-2806, for respondent and appellee.

Coffman v. State

No. 20110130



Per Curiam.

[¶1]	James Coffman appeals from the trial court’s order for judgment dismissing his application for post-conviction relief filed on January 25, 2011.
(footnote: 0)  On appeal, Coffman argues his trial counsel was ineffective because counsel allegedly refused to take the case to trial, failed to interview a police officer whose testimony would exonerate Coffman, and failed to procure Coffman’s phone records.  We affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner

FOOTNOTES
0: ン    
Generally, this Court will not review an appeal from an order for judgment; however, we will review an appeal if a consistent final judgment is subsequently entered.  
Alerus Fin., N.A. v. W. State Bank
, 2008 ND 104,   15, 750 N.W.2d 412.  In this case, final judgment was entered on October 19, 2011.